AGA Financial Forum April 30, 2007 Regarding Forward-Looking Statements Certain statements contained in this presentation are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements can also be identified by the use of forward-looking terminology such as “may,” “intend,” “expect,” or “continue” or comparableterminology and are made based upon management’s expectations and beliefs concerning future developments and their potential effect upon New JerseyResources (NJR or the Company). There can be no assurance that future developments will be in accordance with management’s expectations or that theeffect of future developments on the Company will be those anticipated by management. The Company cautions persons reading or hearing this presentation that the assumptions that form the basis for forward-looking statements regardingcustomer growth, customer usage, financial condition, results of operations, cash flows, capital requirements, market risk and other matters for fiscal 2006and thereafter include many factors that are beyond the Company’s ability to control or estimate precisely, such as estimates of future market conditions, thebehavior of other market participants and changes in the debt and equity capital markets. The factors that could cause actual results to differ materiallyfrom NJR’s expectations include, but are not limited to, such things as weather, economic conditions and demographic changes in the New JerseyNatural Gas (NJNG) service territory, rate of NJNG customer growth, volatility of natural gas commodity prices, its impact on customer usage andNJR Energy Service's (NJRES) operations, the impact on the Company’s risk management efforts, including commercial and wholesale creditrisks, changes in rating agency requirements and/or credit ratings and their effect on availability and cost of capital to the Company, the impact ofregulation (including the regulation of rates), fluctuations in energy-related commodity prices, conversion activity, other marketing efforts, actualenergy usage patterns of NJNG’s customers, the pace of deregulation of retail gas markets, access to adequate supplies of natural gas, theregulatory and pricing policies of federal and state regulatory agencies, changes due to legislation at the federal and state level, the availability ofan adequate number of appropriate counterparties, sufficient liquidity in the energy trading market and continued access to the capital markets, thedisallowance of recovery of environmental-related expenditures and other regulatory changes, environmental and other litigation, the effects andimpacts of inflation on NJR and its subsidiaries operations, change in accounting pronouncements issued by the appropriate standard settingbodies, terrorist attacks or threatened attacks on energy facilities or unrelated energy companies and other uncertainties. While the Companyperiodically reassesses material trends and uncertainties affecting the Company’s results of operations and financial condition in connection with itspreparation of management’s discussion and analysis of results of operations and financial condition contained in its Quarterly and Annual Reports, theCompany does not, by including this statement, assume any obligation to review or revise any particular forward-looking statement referenced herein in lightof future events. NJR at a Glance NJR at a Glance Ticker Symbol (NYSE): NJR Price Range (52 Weeks) $42.85 - $53.16 Common Shares Outstanding: 27.8 million Market Capitalization: $1.4 billion Annual Dividend Rate: $1.52 Dividend Yield: 2.9 percent Total Assets: $2.4 billion Consistent Performance • New Jersey Resources is a company with … – 15 consecutive years of growth; an industry record – A 5-year average annual return of 13.6 percent – An above average dividend growth rate of 5.6 percent – A strong financial profile (S+P: A+, Moody’s: Aa3) – A market capitalization of $1.4 billion March 31, 2007 NJNG Value Drivers • Safe and reliable service • Customer growth • Strong financial profile • Regulatory partnerships Our Service Area • Largest independent LDC in New Jersey • Growing customer base • Primarily residential and small commercial • Consistent growth forecast NYC Phila. Atlantic City Excellent service area demographics Strong Customer Growth Customer growth remains important for future performance Pending Final Conceptual New Customers 54,838 Non-heat customers Non-gasoff main Non-gas on/near main Conversions 130,965 Future Growth Potential Sources: Local Planning Boards and NJNG Harte Hanks & A.D. Little Studies Healthy “inventory” for continued customer growth Incentive Programs • Programs in place through October 2007 • Customer bills reduced by about $321million, or 4 percent, annually sinceprogram inception $29 $30 $24 $34 $37 $43 $23 Conservation Incentive Program • Approved by the BPU on October 12, 2006 – Outside of traditional rate proceeding – Incentive programs not affected • Stabilizes NJNG gross margin from – Declining usage – Weather • 3-year pilot - effective October 1, 2006 – NJNG protected for all variations in customer usage – New customer programs being launched ($2 million commitment) – Stipulation recognized an initial customer level of savings of $10.6 million for each year ofthe pilot • Capacity released from NJNG to NJR Energy Services Conservation Incentive Program • Customers – Receive aggressive promotion of energy conservation and efficiency - more ways to save • Regulators – Complementary program to NJ Clean Energy Program – Utilities become a channel to the market • NJNG – Fully aligns financial, customer and policy interests – $8.4 million in margin accrued in FYTD 2007 from weather – $5.9 million in margin accrued in FYTD 2007 from CIP Provides benefits for multiple stakeholders and is a sensible approach within thecurrent environment Conservation Incentive Program • NJNG must make two filings on June 1st – Support for CIP calculation and propose new programs – Annual BGSS filing/ proof of CIP-related BGSS savings • Any price changes need BPU approval – Anticipate October 1, 2007 to be the first implementation date for pricechanges • CIP charge/credit would be included in the Delivery price • Offsetting BGSS savings are in BGSS price Short-term Actions Conservation Incentive Program • NJNG has also agreed to undertake a comprehensive evaluation of the effectiveness of theinitial two years of the pilot program – Evaluation to begin no later than November 1, 2008 – Includes an assessment performed by an independent third-party • By April 1, 2009, NJNG will file a proposal with the BPU concerning the future of the pilot • If the BPU does not issue an order by October 1, 2010, the pilot program will terminate: – The WNC will be reinstated – Any CIP charges or credits associated with the final year of the program will beapplied to customer bills in the subsequent year Long-term Actions Key Wholesale Energy Services Drivers • People working with physical assets • Leveraging volatility • Managing risk • Access to capital • Customer relationships NJRES Net Income Wholesale energy services are expected to contribute40-45 percent of total earnings Working Capital Volatility B O R R O W E D I N V E S T E D Working capital volatility requires astrong financial profile NJRES Asset Base Storage Capacity • Storage transactions inject natural gas which is immediately hedged forfuture sale • Capacity is leased for various periods of time • Provides opportunity to capture time spreads – Having storage allows the time spreads to be reset an infinite amount of times Pipeline Transportation • Pipeline transportation allows for natural gas to be purchased in onelocation and sold in another • Transportation is leased for various periods of time • Provides opportunity to capture locational spreads – Having transportation allows the locational spreads to beleveraged each day Examples of Options from Transportation Supply Transportation Delivered Market Area>à Costs>à Costs Price Margin $7.00 $.75 $7.75 $7.80 $.05 $6.90 $7.63 $.07 $9.00 $9.50 $.30 Asset Management • Managing others’ assets – Retain a portion of the value from these assets – Brings additional value to NJRES portfolio • Customers are generators, storage facilities and utilities • We offer portfolio assessment & management, back office support andgas management systems Steckman Ridge LP • 50/50 JV with Spectra Energy • Field is located in Bedford County, PA – Discovered in 2002 – Producing gas since 2003 • Daily production ceased as of December 10, 2006 – Acquired from Pennsylvania General Energy • Convert to a 10+Bcf storage facility • Anticipate services to withdraw gas over 45-60 day period • Pipeline interconnect options – Texas Eastern Transmission/Dominion Transmission – Potential future expansion to Columbia Gas Transmission Project Location Rockies Supply Gulf Supply LNG LNG Cove Point LNG Timeline / Next Steps Steckman Ridge Purchase Closing Date March 5, 2007 Pre-filing meeting w/ FERC May 2007 Commence Pre-filing Process June 2007 File Application November 2007 Receive FERC Certificate April 2008 Begin Construction June 2008 Steckman Ridge Storage Project In-Service April 2009 NJNG Capital Expenditures FY 2007 Estimate: $91 million 6Mo FY 2007 Actual: $38.8 million March 31, 2007 Capital Structure March 31, 2007 Consistent Earnings Growth NJR estimates earnings of $2.95 to $3.05 perbasic share in fiscal 2007 * Net of certain items * September 30 March 31 Dividend Growth and Payout Ratio Dividends per Share Payout Ratio * Effective January 2, 2007 1-year dividend growth rate of 5.6 percent * Share Repurchase Program Shares Authorized (millions): 3.5 Shares Repurchased (millions): 3.2 Split-adjusted average cost: $33.44 March 31, 2007 Plan expanded to 3.5 million shares in January 2006 • Growing natural gas distribution business • Disciplined wholesale energy services strategy • Strong regulatory relations • Excellent financial profile • Consistent financial performance NJR: Quality Performance March 31, 2007
